Citation Nr: 0416986	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-10 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hiatal hernia.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1977 to September 
1994 and he had 2 years and 7 months of prior active military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

For the reasons explained below, the Board is reopening the 
claim for service connection for a hiatal hernia based on 
new and material evidence.  But further development is needed 
before actually adjudicating the merits of that claim on a de 
novo basis, as well as the claim for service connection for 
GERD, so upon reopening the claim, it is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  The veteran was notified in August 1999 of a July 1999 
rating decision denying service connection for a hiatal 
hernia.  He did not initiate an appeal of that decision.  

2.  Some of the additional evidence received since that July 
1999 denial, however, was not previously of record and is so 
significant that is must be considered in order to fairly 
decide the merits of this claim.  




CONCLUSIONS OF LAW

1.  The RO's July 1999 decision denying service connection 
for a hiatal hernia is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  The evidence received since that July 1999 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of March 2001, which was prior to the RO 
denial in January 2002.  This was in accordance with the 
holding in Pelegrini.  

With respect to the VCAA letter of March 2001, the veteran 
was requested to respond within 60 days.  

Considering this in light of the VCAA, it must be noted that 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

Moreover, in a recent precedent opinion of the VA General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOGC 1-
2004 (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  

Moreover, in response to the March 2001 VCAA letter, the 
veteran replied in VA Form 21-4138, Statement in Support of 
Claim received in May 2001 that he had already provided all 
evidence within his possession.  

Here, the veteran's service medical records (SMRs) are on 
file as are records of the veteran's postservice treatment at 
a military medical facility.  Private clinical records are on 
file but are not relevant to the claims before the Board.  
Also, the veteran was previously afforded VA general medical 
and psychiatric examinations in 1994.  

Also, in November 2002 the veteran testified in support of 
his claims before the undersigned Veterans Law Judge sitting 
at Los Angeles, California.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

Reopening the Claim for Service Connection for a Hiatal 
Hernia

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1331; 38 C.F.R. § 3.303.

Here, the veteran's initial claim for service connection for 
a hiatal hernia was denied by the RO in July 1999.  He was 
notified of that decision by letter of August 1999 but he did 
not appeal that decision.  Thus, that decision became final 
and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, this, in turn, means there must be new 
and material evidence to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's July 1999 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in March 2001, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, does not apply; instead, the former definition 
does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The July 1999 rating decision noted that the veteran's SMRs 
contained no findings as to complaints or treatment for 
dysphagia or epigastric regurgitation accompanied by 
substernal or arm pain.  He reportedly had had symptoms 
compatible with gastritis for several years.  In February 
1992 a radiology report revealed moderate to severe 
gastroesophageal reflux with a small sliding hiatal hernia.  
Service connection was denied because the condition was not 
shown in service or caused by injury or disease therein.  

A review of the SMRs discloses that the veteran had 
mononucleosis in 1975 (although he testified at the travel 
board hearing that it was in 1976, page 5 of that 
transcript).  In June 1976 he complained of abdominal pain, 
pain in his throat, and being tired.  His history of 
mononucleosis was noted, as was the fact that he had vomited.  
The assessment was that he possibly had the flu.  The SMRs 
are otherwise negative for gastrointestinal signs, symptom, 
history, treatment, evaluation or hospitalization.  

On VA general medical examination in December 1994 the 
veteran's abdomen was soft and nontender.  There were no 
masses or organomegaly.  There were no abdominal wall or 
inguinal hernias.  On VA psychiatric examination in December 
1994 it was noted that he drank several cups of coffee per 
day and one cup of tea at bedtime.  He felt a constant level 
of nervous tension.  He had a possible history of 
"hyperactivity."  

Postservice medical records from a military medical facility 
reflect that in February 1995 it was noted that medication 
for treatment of a musculoskeletal disorder seemed to cause 
"heartburn."  Several days later it was noted that he was 
taking a new form of medication and had no gastrointestinal 
upset.  In March 1995 it was again noted that he had no 
gastrointestinal upset.  

Clinical records beginning in February and March 1999 from a 
military medical facility document the presence of and 
treatment for a sliding hiatal hernia and GERD.  There was 
also a notation that he had an at least 10 year history of 
reflux.  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

At the travel board hearing the veteran's representative 
indicated that the veteran felt that he had been misdiagnosed 
during military service inasmuch as he felt that his symptoms 
of fatigue and stress were actually symptoms of his current 
hiatal hernia with resultant GERD (pages 7 and 9 of the 
transcript).  

While laypersons are competent to attest to subjective 
symptoms (pain, etc.) and manifestly objective symptoms, they 
do not have the necessary medical training and/or expertise 
to actually make a diagnosis or, equally importantly, to 
provide a competent medical opinion etiologically linking a 
diagnosed disorder to service in the military that ended many 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  So, 
the opinion of the veteran and his representative of a 
misdiagnosis during service is lacking in probative value and 
is insufficient to reopen the claim.  

The new evidence received includes medical information obtain 
thru the Internet.  However, a source of medical information 
which only contains generic information, such as that 
submitted by the veteran, is lacking in such probative value 
as to warrant reopening.  Generally see Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) and Wallin v. West, 11 Vet. 
App. 509, 513-14 (1998).  On the other hand, in the statement 
of the case (SOC) the RO cited The Merck Manual of Medical 
Information, Merck Research Laboratories, 1997, pp. 491 - 
493, stating that this source indicates that vomiting is not 
a typical symptom of acid reflux or a hiatal hernia.  
However, the Board observes that vomiting is listed as a 
criterion for the purpose of evaluating the severity of a 
hiatal hernia.  See 38 C.F.R. § 4.117, Diagnostic Code 7346 
(2003).  

Since that 1999 rating decision, however, numerous additional 
medical records have been received.  While some are duplicate 
copies of military medical records previously on file, and 
thus are not new, they include records covering a number of 
years the veteran received treatment at military medical 
facilities.  So as a practical matter, citation to and 
analysis of each and every piece of evidence is not feasible.  
No matter, though, only the most important evidence need be 
considered in light of the fact that there is sufficient 
additional evidence, considering these records alone, 
to reopen the claim.  

The new medical records merely document continued treatment 
for a hiatal hernia and GERD.  However, the new evidence also 
includes statements of members of the veteran's family 
received in May 2001 that he used excessive amounts of 
antacid to relieve sensations of discomfort and burning of 
his stomach from August 1994 to December 1997.  Since 
December 1994 he had had spells of vomiting which caused 
stomach pain and for which he took large amounts of antacids.  

Since vomiting is a symptom, or at least a rating criterion 
for the evaluation, of a hiatal hernia these new lay 
statements are sufficient to establish continuity of 
symptomatology (generally see pages 6 and 7 of the 
transcript).  This was an element missing at the time of the 
July 1999 RO denial.  So, this new and material evidence is 
sufficient to reopen the claim for service connection for a 
hiatal hernia.  


ORDER

The petition to reopen the claim for service connection for a 
hiatal hernia granted, subject to the Board's further 
development of the evidence concerning this claim.  


REMAND

The evidence as a whole, however, is ultimately 
undeterminative as to both claims.  In deciding these claims, 
the Board cannot indulge in an exercise of its' own medical 
judgment.  Rather, there must be independent medical evidence 
in the record to make these determinations.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  So medical opinions 
are needed to resolve these issues and decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his 
current hiatal hernia as well as GERD had 
their onset during his military service 
or are otherwise related to his military 
service.  This should include whether it 
is at least as likely as not that his 
current GERD is proximately due to or the 
result of his hiatal hernia.  (Note:  
this latter question includes indicating 
whether it is at least as likely as not 
that the hiatal hernia has aggravated the 
GERD).  

To facilitate making these 
determinations, please review the 
relevant evidence in the claims files, 
including a copy of this remand.  And the 
examiner is asked to please confirm that 
he or she reviewed the claims files prior 
to submitting the report of his or her 
evaluation.  If no opinion can be 
rendered, please explain why this is not 
possible.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

3.  Review the report of the examination 
to ensure it contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims on a de 
novo basis.  If the claims continue to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



